 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Wackenhut Corporation and Power Plant Policeand Security Officers, Local 1. Case 3-CA-1035229 June 1984DECISION AND ORDER REVOKINGCERTIFICATIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 5 March 1981 the National Labor RelationsBoard issued a Decision and Certification of Repre-sentative ' in which it certified the Charging Partyas the exclusive representative of certain employeesof the Employer for the purposes of collective bar-gaining.On 18 May 1982 pursuant to the General Coun-sel's Motion for Summary Judgment alleging thatthe Respondent refused to bargain, the Boardissued a Notice to Show Cause why the GeneralCounsel's motion should not be granted. Thereafterin Harrah's Marina Hotel, 267 NLRB 1007 (1983),the Board found that the Federation of SpecialPolice and Law Enforcement Officers, with whichthe Charging Party is affiliated, and Casino Policeand Security Officers, a sister local of the ChargingParty, are not labor organizations. Subsequently on27 December 1983 the Board in response to theRespondent's brief in opposition and motion toreopen the record and vacate certification issued aNotice to Show Cause why, in light of its findingsin Harrah's Marina, the Board's certification of theCharging Party as representative in the instant pro-ceeding should not be revoked. Neither the Re-spondent nor the Charging Party responded to theNotice to Show Cause. However in its brief in op-position, the Respondent contended that the Charg-ing Party is not an organization dedicated to the in-terest of employees and that employees do not par-ticipate in it, to any significant extent. We findmerit in the Respondent's contentions which aresimilar to those raised in Harrah's Marina above.2i Case 3-RC-7881, not reported in Board volumes.2 In granting the Respondent's motion to reopen the record and vacatecertification, we accept as new unavailable evidence a copy of the tran-In the course of determining in Harrah's Marina,above, that the Federation is not a labor organiza-tion the Regional Director received evidencewhich tends to show that the Charging Partyherein has no independent status sufficient to sup-port a finding that it is a bona fide labor organiza-tion. Thus the Regional Director took notice of theapparently uncontradicted testimony of the Charg-ing Party's president, William Wachholder, at thecriminal trial of Federation officers Daniel Cun-ningham and Herman Jaffe, that Cunningham es-tablished the Charging Party and had made Wach-holder, his father-in-law, the nominal president butthat Wachholder never performed any functions asan officer of the Charging Party. In light of thisevidence and in the absence of independent evi-dence that the Charging Party exists for the pur-poses set forth in the Act or that employees partici-pate in the Charging Party to any significant extentwe conclude that the Charging Party's initial show-ing in Case 3-RC-7881 that it was a labor organi-zation has been rebutted and that on the recordconsidered as a whole it has not demonstrated thatit is a labor organization within the meaning ofSection 2(5) of the Act. Thus, we conclude that theRespondent has not violated Section 8(aXS) of theAct and we deny the General Counsel's Motion forSummary Judgment. Also we shall revoke the cer-tification and dismiss the complaint.ORDERUpon the basis of the above findings and theentire record in this case and taking official noticeof the record and findings in Harrah's Marina,above, the National Labor Relations Board herebyorders that the Certification of Representativeheretofore issued in Case 3-RC-7881 is revoked.IT IS FURTHER ORDERED that the General Coun-sel's Motion for Summary Judgment is denied andthe complaint is dismissed.script of the jury's verdict in US. v. Daniel Cunningham, Herman Jaffeand Salvatore "Frank" Ponti, No. CR 81-480-1 (E.D.N.Y. 1982), as sub-mitted by the Respondent.271 NLRB No. 1270